        Case 3:15-cv-03747-JD Document 475 Filed 09/02/20 Page 1 of 6




 1 EDELSON PC                                  COOLEY LLP
   Jay Edelson (pro hac vice)                  Michael G. Rhodes (116127)
 2 Benjamin H. Richman (pro hac vice)          Whitty Somvichian (194463)
   Alexander G. Tievsky (pro hac vice)         101 California Street, 5th Floor
 3 350 North LaSalle Street, 14th Floor        San Francisco, CA 94111
   Chicago, IL 60654                           Telephone: (415) 693-2000
 4 Telephone: (312) 589-6370                   Fax: (415) 693-2222
   Fax: (312) 589-6379                         rhodesmg@cooley.com
 5 jedelson@edelson.com
                                               MAYER BROWN LLP
 6 ROBBINS GELLER RUDMAN & DOWD LLP            Lauren R. Goldman (pro hac vice)
   Paul J. Geller (pro hac vice)               Michael Rayfield (pro hac vice)
 7 Stuart A. Davidson (pro hac vice)           1221 Avenue of the Americas
   Christopher C. Gold (pro hac vice)          New York, NY 10020
 8 120 East Palmetto Park Road, Suite 500      Telephone: (212) 506-2500
   Boca Raton, FL 33432                        lrgoldman@mayerbrown.com
 9 Telephone: 561/750-3000
   561/750-3364 (fax)                          John Nadolenco (181128)
10 pgeller@rgrdlaw.com                         350 South Grand Avenue, 25th Floor
                                               Los Angeles, CA 90071
11 LABATON SUCHAROW LLP                        Telephone: (213) 229-9500
   Michael P. Canty (pro hac vice)             jnadolenco@mayerbrown.com
12 Corban S. Rhodes (pro hac vice)
   140 Broadway
13 New York, NY 10005
   Telephone: (212) 907-0700
14 Fax: (212) 818-0477
   mcanty@labaton.com
15
   Counsel for the Parties
16
   [Additional counsel appear on signature page.]
17
                               UNITED STATES DISTRICT COURT
18
                            NORTHERN DISTRICT OF CALIFORNIA
19
                                   SAN FRANCISCO DIVISION
20
   In re FACEBOOK BIOMETRIC                       ) Master File No. 3:15-cv-03747-JD
21 INFORMATION PRIVACY LITIGATION                 )
                                                  ) CLASS ACTION
22                                                )
   This Document Relates To:                      ) FIRST JOINT REPORT REGARDING
23                                                ) PROGRESS OF NOTICE
          ALL ACTIONS.                            )
24                                                )

25

26

27

28

     FIRST JOINT REPORT REGARDING PROGRESS OF NOTICE - 3:15-cv-03747-JD
     4849-7760-1993.v1
        Case 3:15-cv-03747-JD Document 475 Filed 09/02/20 Page 2 of 6




 1            Pursuant to the Court’s Order Granting Preliminary Approval of Class Action Settlement

 2 at 7 (ECF No. 474) (“Preliminary Approval Order”), plaintiffs Nimesh Patel, Adam Penzen, and

 3 Carlo Licata (collectively, “Plaintiffs”) and defendant Facebook, Inc. (“Facebook”) (collectively,

 4 the “Parties”), respectfully submit this Joint Report Regarding Progress of Notice (“Joint Report”)

 5 and state as follows:

 6            Facebook has provided the Class Notice List to Gilardi & Co. LLC (“Gilardi”), the Court-

 7 appointed Settlement Administrator, as required by the Court’s Preliminary Approval Order.

 8 Gilardi is working with Class Counsel’s outside graphic designer, who has substantial experience

 9 in designing emails for maximum impact, to put together the email notices that class members will

10 receive. In line with industry standards for emails, the notice email will be programmed to be

11 responsive, so that it can detect whether the user is on large desktop screen or a small mobile screen

12 and display the notice in a manner that is both eye-catching and easy to read on the user’s device.

13 Gilardi is on target to comply with the Preliminary Approval Order to provide direct email notice

14 to the Class by September 23, 2020.

15            Gilardi will have the website fully live and operational on or before September 22. Class

16 Counsel’s experienced technical staff have assisted Class Counsel and Gilardi to make the claim

17 process as simple as possible, and Class Counsel’s outside designer has formatted the website

18 notice to be clear and accessible to readers. Gilardi is also working with translators to create

19 Spanish-language versions of the notice documents and claims process, so as to make sure that the

20 large number of Illinois residents who primarily speak Spanish are easily able to file claims. If

21 needed, Class Counsel will be able to provide class members with assistance in English, Spanish,

22 and Polish (the three most commonly spoken languages in Illinois).

23            Gilardi has reserved a 1/8th page ad in the classified section of the Chicago Tribune and a

24 1/4th page ad in the main new section of the Chicago Sun-Times, where the Court-approved

25 publication notice will run on Wednesday, September 23. Gilardi has also scheduled a Google

26 Display Network internet campaign to run the approved banner ads from September 23 to October

27 23 targeting Illinois Facebook users 18 years of age and older and Adults 25-54 years of age.

28

     FIRST JOINT REPORT REGARDING PROGRESS OF NOTICE - 3:15-cv-03747-JD                               -1-
     4849-7760-1993.v1
         Case 3:15-cv-03747-JD Document 475 Filed 09/02/20 Page 3 of 6




 1            On May 18, 2020 and again on July 28, 2020 for the amended settlement agreement,

 2 Facebook provided the required CAFA notice.

 3            The Parties’ next Joint Report is due on September 16, 2020. Depending on the status of

 4 Notice and the claims process, and consistent with both the Preliminary Approval Order and the

 5 Court’s statements at the hearing held on July 23, 2020,1 the Parties anticipate that subsequent

 6 Joint Reports will provide the Court with a status update on some or all of the following:

 7            1.         Facebook’s jewel notifications to the Class;

 8            2.         Facebook’s Notice to the Class via Class members’ Facebook newsfeed channel;

 9            3.         Gilardi’s direct email Notice;

10            4.         Gilardi’s Notice to the Class via media publication;

11            5.         Gilardi’s Notice to the Class via a targeted ad internet campaign;

12            6.         Gilardi’s creation of a dedicated website for Class members to obtain information

13 regarding, among other things, the Settlement and the ability to submit claims online;

14            7.         Overall Notice response rates;

15            8.         Overall Class member claims rates; and

16            9.         Any issues Gilardi, Facebook, or Class members encounter relating to Notice.

17            Should the Court require any additional information from the Parties now or in their future

18 Joint Reports, the Parties will, of course, comply.

19

20

21

22

23

24

25

26

27
     1
         See Transcript of Videoconference Proceedings on July 23, 2020 at 31:20-24 (ECF No. 470).
28

     FIRST JOINT REPORT REGARDING PROGRESS OF NOTICE - 3:15-cv-03747-JD                                 -2-
     4849-7760-1993.v1
        Case 3:15-cv-03747-JD Document 475 Filed 09/02/20 Page 4 of 6




 1    DATED: September 2, 2020                ROBBINS GELLER RUDMAN
                                               & DOWD LLP
 2                                            PAUL J. GELLER*
                                              STUART A. DAVIDSON*
 3                                            CHRISTOPHER C. GOLD*

 4

 5                                                            s/ Paul J. Geller
                                                                Paul J. Geller
 6
                                              120 East Palmetto Park Road, Suite 500
 7                                            Boca Raton, FL 33432
                                              Telephone: 561/750-3000
 8                                            561/750-3364 (fax)

 9                                            ROBBINS GELLER RUDMAN
                                                & DOWD LLP
10                                            PATRICK J. COUGHLIN
                                              ELLEN GUSIKOFF STEWART
11                                            LUCAS F. OLTS
                                              RANDI D. BANDMAN
12                                            655 West Broadway, Suite 1900
                                              San Diego, CA 92101
13                                            Telephone: 619/231-1058
                                              619/231-7423 (fax)
14
                                              ROBBINS GELLER RUDMAN
15                                              & DOWD LLP
                                              SHAWN A. WILLIAMS (213113)
16                                            JOHN H. GEORGE (292332)
                                              Post Montgomery Center
17                                            One Montgomery Street, Suite 1800
                                              San Francisco, CA 94104
18                                            Telephone: 415/288-4545
                                              415/288-4534 (fax)
19
                                              LABATON SUCHAROW LLP
20                                            MICHAEL P. CANTY*
                                              CORBAN S. RHODES*
21                                            140 Broadway
                                              New York, NY 10005
22                                            Telephone: 212/907-0700
                                              212/818-0477 (fax)
23
                                              EDELSON PC
24                                            JAY EDELSON*
                                              BENJAMIN RICHMAN*
25                                            ALEXANDER G. TIEVSKY*
                                              350 North LaSalle Street, 14th Floor
26                                            Chicago, IL 60654
                                              Telephone: 312/589-6370
27                                            312/589-6378 (fax)

28

     FIRST JOINT REPORT REGARDING PROGRESS OF NOTICE - 3:15-cv-03747-JD                -3-
     4849-7760-1993.v1
        Case 3:15-cv-03747-JD Document 475 Filed 09/02/20 Page 5 of 6




 1
                                              EDELSON PC
 2                                            RAFEY BALABANIAN*
                                              LILY HOUGH*
 3                                            123 Townsend Street, Suite 100
                                              San Francisco, CA 94107
 4                                            Telephone: 415/212-9300
                                              415/373-9435 (fax)
 5                                            Attorneys for Plaintiffs and Class Counsel
 6
      DATED: September 2, 2020                COOLEY LLP
 7                                            MICHAEL G. RHODES (116127)
                                              WHITTY SOMVICHIAN (194463)
 8

 9

10                                                          s/ Michael G. Rhodes
                                                             Michael G. Rhodes
11
                                              101 California Street, 5th Floor
12                                            San Francisco, CA 94111
                                              Telephone: 415/693-2000
13                                            415/693-2222 (fax)

14                                            MAYER BROWN LLP
                                              LAUREN R. GOLDMAN*
15                                            MICHAEL RAYFIELD*
                                              1221 Avenue of the Americas
16                                            New York, NY 10020
                                              Telephone: 212/506-2500
17
                                              MAYER BROWN LLP
18                                            JOHN NADOLENCO (181128)
                                              350 South Grand Avenue, 25th Floor
19                                            Los Angeles, CA 90071
                                              Telephone: 213/229-9500
20
                                              Attorneys for Defendant
21
                                              * = appearance pro hac vice
22

23

24

25

26

27

28

     FIRST JOINT REPORT REGARDING PROGRESS OF NOTICE - 3:15-cv-03747-JD                    -4-
     4849-7760-1993.v1
        Case 3:15-cv-03747-JD Document 475 Filed 09/02/20 Page 6 of 6




 1                                      CERTIFICATE OF SERVICE

 2            I hereby certify that on September 2, 2020, I authorized the electronic filing of the

 3 foregoing with the Clerk of the Court using the CM/ECF system which will send notification of

 4 such filing to the e-mail addresses denoted on the attached Electronic Mail Notice List, and I

 5 hereby certify that I caused to be mailed the foregoing document or paper via the United States

 6 Postal Service to the non-CM/ECF participants indicated on the attached Manual Notice List.

 7            I certify under penalty of perjury under the laws of the United States of America that the

 8 foregoing is true and correct. Executed on September 2, 2020.

 9

10                                                       s/ Paul J. Geller
                                                         PAUL J. GELLER
11
                                                         ROBBINS GELLER RUDMAN
12                                                         & DOWD LLP
                                                         120 East Palmetto Park Road, Suite 500
13                                                       Boca Raton, FL 33432
                                                         Telephone: 561/750-3000
14                                                       561/750-3364 (fax)
                                                         E-mail: pgeller@rgrdlaw.com
15

16                                     SIGNATURE ATTESTATION
17             I hereby attest that the content of this document is acceptable to all persons whose
18 signatures are indicated by a conformed signature (/s/) within this e-filed document.

19

20                                                       s/ Paul J. Geller
                                                         PAUL J. GELLER
21
                                                         ROBBINS GELLER RUDMAN
22
                                                           & DOWD LLP
23                                                       120 East Palmetto Park Road, Suite 500
                                                         Boca Raton, FL 33432
24                                                       Telephone: 561/750-3000
                                                         561/750-3364 (fax)
25                                                       E-mail: pgeller@rgrdlaw.com

26

27

28

     FIRST JOINT REPORT REGARDING PROGRESS OF NOTICE - 3:15-cv-03747-JD                               -5-
     4849-7760-1993.v1
